oOo ~~ DO

_
=o Oo

11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
Vs.
CLAUDIO MACIEL
Defendant.

 

 

Case No. 2:20-mj-63-EFB

[PROPOSED] ORDER
Date: April 7, 2020

Time: 2:00 p.m.

Judge: Kendall J. Newman

Having considered the defendant’s request and the government’s non-opposition to the

request it is hereby:

ORDERED, that his case is transmitted to the Northern District of California for further

proceedings on the Supervised Release violation petition filed on January 5, 2018; it is further,

ORDERED, that the order of transport of Mr. Maciel to the Northern District of

California is stayed until May 4, 2020; it is further,

ORDERED, that the status hearing sche for April oe is hereby vacated.

Dated: April D 2020

CLAUDIO MACIEL / Status & Request

Mh Lhiy, 4

/United States Magisjrate J udgé Edmund F. Brennan ~~

ao

 
